         Case:20-00081-jtg   Doc #:76 Filed: 03/25/2021   Page 1 of 3



                  UNITED STATES BANKRUPTCY COURT

                   WESTERN DISTRICT OF MICHIGAN
                        _________________

O’BRIEN, KELLI ANN                              Case No.: 20-00081 jtg
                                                Chapter 7
                                                Hon. John T. Gregg
                                                Hearing: None
                   Debtor(s)
_________________________________________________________________
                 MOTION FOR SALE OF REAL ESTATE
         FREE AND CLEAR OF LIENS PURSUANT TO 11 USC 363
             (3785 13 MILE RD NW, SPARTA, MICHIGAN)

    Marcia R. Meoli, trustee, by her attorney, states:
    1.   This case was commenced under chapter 7 of the

bankruptcy code on January 9, 2020.
    2.   Marcia R. Meoli is the duly appointed trustee.
    3.   The estate includes certain real estate, located in the

Township of Sparta, Kent County, Michigan, described as:
  SOUTH 415 FEET OF WEST 290 FEET OF EAST 1430.8 FEET OF
  SOUTHWEST 1/4, SECTION 17, TOWN 9 NORTH, RANGE 12 WEST.
with a tax parcel number of 41-05-17-300-018 and a common address
of 3785 13 Mile Rd, NW, Sparta MI 49345 (the "Property").
    4.   Trustee received an offer to purchase the Property from
Chad Momber, of Sparta, Michigan ("Buyer") for $163,000

("Purchase Price").     This Buyer has no relationship to the
trustee, the debtor(s), or the creditors of this bankruptcy, the

trustee and is not an interested party in this bankruptcy.
    5.   The sale is on a cash basis and closing will occur
within 15 days of entry of an Order approving such sale.

    6.   The Property shall be sold "AS IS, WHERE IS", without
representation or warranty, express or implied, of any kind.
Trustee will not be required to inspect, test or report regarding

any condition of the Property.
            Case:20-00081-jtg   Doc #:76 Filed: 03/25/2021   Page 2 of 3



      7.    These are these secured interests against the Property

in the order of their priority: COMPASS CREDIT UNION.
      8.    There are no other parties which have interests in the
Property, besides the debtor and now the bankruptcy estate.

Title work shows Chad Erbes, who is the debtor’s former spouse.
Trustee has the divorce judgment awarding the Property to the
debtor.

      9.    Pursuant to 11 USC 363(f)(3), the Property is being sold
for at least the amount of all liens and other interests against

it.
      10.     The sale shall be consummated by Trustee's delivery of
a Trustee's Deed, without warranty of title or any other matter.

Trustee will pay these costs of sale: commission for realtor
(limited to 7% plus administration fee of $195), owner’s title
insurance, county and state transfer taxes, recording and related

fees for deed, pro ration of taxes and assessments to date of
closing.      All other costs of sale shall be paid by Buyer.
      11.     The Property shall be sold free and clear of liens and

encumbrances.       All such liens and encumbrances shall attach to
the sale proceeds in the same order of validity and priority as
now exist.      All such liens and encumbrances shall be deemed

discharged when a copy of the court's order confirming the sale
and the trustee's deed are recorded with the appropriate Register

of Deeds.
      12.     The proceeds shall be applied in this manner:
A.    Payment of realtors commissions, closing costs, other costs

of sale allocated to the estate.
B.    Next:    The approximate amount of $136,000 to COMPASS CREDIT
UNION to pay its lien on the Property in full.
           Case:20-00081-jtg   Doc #:76 Filed: 03/25/2021   Page 3 of 3



C.   Next, 60% of the net proceeds to the debtor for the full

exemption in the Property.
D.   Next, the balance to the estate.
     13.    Trustee believes that this sale is in the best

interests of the estate.          The Property was marketed by a real
estate broker and this is the best offer received during the
listing time.

     14.    Time is of the essence with this sale.               Trustee
therefore requests that the order approving sale be effective

upon entry and not stayed for 14 days as provided in FRBP
6004(h).
     WHEREFORE     trustee requests that this court:

A.   Approve the sale as set forth herein.
B.   Grant further relief deemed proper.

March 24, 2021                       MARCIA R. MEOLI, PLLC
                                     Attorneys for trustee


                                     By: /S/Marcia R. Meoli_____________
                                          Marcia R. Meoli (P42182)
                                     1180 Ottawa Beach Road, Suite A
                                     Holland, MI 49424
                                     616.396.2124
